SCHOTT, J.,
concurring in the result:
Each defendant faced a maximum sentence of twenty-four years. Thus, one defendant received the maximum sentence, while the other received the near maximum. Maximum sentences are reserved for cases involving the most serious violations of the charged offense and for the worst kind of offender. State v. Quebedeaux, 424 So.2d 1009 (La.1982). The trial judge is required to follow the guidelines set forth in C.Cr.P. Art. 894.1 in order to explain why these defendants deserve the sentence imposed.